Dismissed and Opinion Filed January 30, 2018




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00936-CV

                                DONALD R. BROCK, Appellant
                                           V.
                                 DALLAS COUNTY, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. TX-16-02033

                              MEMORANDUM OPINION
                   Before Chief Justice Wright, Justice Evans, and Justice Brown
                                 Opinion by Chief Justice Wright
          Appellant’s brief in this case is overdue. By postcard dated November 14, 2017, we

notified appellant the time for filing his brief had expired. We directed appellant to file a brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. On

November 30, 2017, we granted appellant’s request to extend time to file his brief and ordered

appellant’s brief to be filed by December 29, 2017. To date, appellant has not filed a brief, filed

a second extension motion, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




170936F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DONALD R. BROCK, Appellant                         On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00936-CV        V.                       Trial Court Cause No. TX-16-02033.
                                                   Opinion delivered by Chief Justice Wright.
DALLAS COUNTY, Appellee                            Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DALLAS COUNTY recover its costs of this appeal from
appellant DONALD R. BROCK.


Judgment entered January 30, 2018.




                                             –3–